Third District Court of Appeal
                               State of Florida

                         Opinion filed December 5, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2762
                         Lower Tribunal No. 13-22252
                             ________________


                              Susan Snitcovsky,
                                    Appellant,

                                        vs.

                             Craig Sangerman,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rodolfo A.
Ruiz, Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellant.

     Egozi & Bennett, P.A., and Bernard L. Egozi and Isaac S. Lew, for appellee.


Before LAGOA, LOGUE, and SCALES, JJ.

     PER CURIAM.
      Finding there was no issue of material fact regarding Appellant’s defenses,

we affirm the summary judgment under review. Sunset Harbour Condo. Ass’n v.

Robbins, 914 So. 2d 925, 928 (Fla. 2005) (“In order to be preserved for further

review by a higher court, an issue must be presented to the lower court and the

specific legal argument or ground to be argued on appeal or review must be part of

that presentation if it is to be considered preserved.”) (citations and quotations

omitted); Roman v. Wells Fargo Bank, 143 So. 3d 489, 490 (Fla. 5th DCA 2014)

(Borrower’s affidavit of non-receipt of default notice did not create genuine issue

of material fact preventing summary judgment where note required only that notice

be mailed and undisputed affidavit established notice was mailed); Parra de Rey v.

Rey, 114 So. 3d 371, 388 (Fla. 3d DCA 2013) (upholding summary judgment

where party failed to establish material issue of fact regarding defense of duress).

      Affirmed.




                                          2